DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.

Status of Claims
Claim(s) 1-2, 4, and 6-20 is/are pending.  Claim(s) 9-13 and 18-19 was/were previously withdrawn.  Claim(s) 3 and 5 has/have been cancelled.  Claim(s) 1-2, 7, 9, 11, and 16-20 is/are currently amended.  Claim(s) 1-2, 4, 6-8, 14-17, and 20 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/351,039 filed 16 June 2016, is acknowledged.

Claim Objections
Claim(s) 1, 16, and 20 is/are objected to because of the following informalities:
In claims 1, 16, and 20, each in line 2, “in the in the” should read --in the-- to remove repeated words
Appropriate correction is required.

Claim Interpretation
In claim(s) 1, 16, and 20, the term “womb” has been interpreted according to its plain meaning to refer to the internal organ of the uterus.
In claim(s) 4, the phrase(s) “or” in “and/or” has/have been given its/their broadest reasonable interpretation of merely needing a single element from the list to meet the requirements of the claim.
In claim(s) 7 and 17, the symbol(s) "/" has/have been read as “and/or”, wherein the phrase(s) “or” has/have been given its/their broadest reasonable interpretation of merely needing a single element from the list to meet the requirements of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1-2, 4, 6-8, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes-Gill et al. (US 2016/0058363 - referred to as Hayes) in view of Tupin, JR. et al. (US 2013/0245436 – referred to as Tupin)
Regarding claim(s) 1, Hayes teaches a system (sensor device, Figs. 3-4, #10; user/receiving device or portable communications device, Fig. 3, #34), comprising:
a recording device (sensor device #10 including fetal sensor[s], Fig. 4, #16a #16b [amplifier, Fig. 4, #18; filter, Fig. 4, #20; analogue-to-digital converter, Fig. 4, #25]) configured to 
obtain data (measure of abdominal deflection, ¶ 0066-0069, "output from the sensor[s] #16a, #16b is a small current proportional to the amount of deflection of the piezoelectric material caused by deflection of the mother's skin in the abdomen. This current is fed into a charge/signal amplifier #18 … output signal from the amplifier #18 passes to filter #20 … analogue-to-digital converter #25 digitizes the analogue sensor signals such that the resulting discrete data entries can be processed by a controller #24") when directed at a surface of a pregnant woman’s womb (¶ 0110, "monitoring of deflections in a pregnant mother's abdomen was performed using the sensor device #10," Fig. 3, such that the measure of abdominal deflection is obtained when sensor[s] #16a #16b is/are facing and directed at a surface of a pregnant woman’s womb) and further configured to 
transmit the obtained data to a one or more processors (¶ 0066-0069, "output from the sensor[s] #16a, #16b is a small current ... This current is fed into a charge/signal amplifier #18 … output signal from the amplifier #18 passes to filter #20 … analogue-to-digital converter #25 digitizes the analogue sensor signals such that the resulting discrete data entries can be processed by a controller #24 ... controller receives the output of the filter #20," such that the measure of abdominal deflection is transmitted at least to controller/processor #24, as shown in Fig. 4); 
the one or more processors (controller/processor, Fig. 4, #24, of sensor device #10; processor[s] [¶ 0093, "local receiving device [#34] is provided in the form of a portable communications device #34, which may comprise a...communication device having...one or more processors"; ¶ 0096, 
receive the obtained data (¶ 0069, "controller [#24] receives the output of the filter #20," such that controller/processor #24 of sensor device #10 receives the measure of abdominal deflection; ¶ 0069, "controller [#24] receives the output of the filter #20 and processes the signal for transmission ... the controller may simply format the received data for...transmission. In such an embodiment, a further processor, to be described herein, would process the received data and perform further analysis thereof," and  ¶ 0095, "receiving device #34 can thus...analyse the received data, for example, in order to undertake the above-described processing," such that processor[s] of device #34 receive the measure of abdominal deflection), 
detect motion within the obtained data (¶ 0066-0070, "output from this amplifier is a voltage proportional to the magnitude of the deflection ... signal filtering removes phenomena detected by the sensors having a frequency which is uncharacteristic of fetal movements ... processor #24 [or processor[s] of device #34] may process the magnitude and/or timing or duration of the sensed disturbances," such that a magnitude of deflection [which is motion] / phenomena having a frequency characteristic of fetal movement / a magnitude and/or timing or duration of the sensed disturbances [which are motion] within the measure of abdominal deflection is/are detected; furthermore, ¶ 
generate motion data (magnitude and/or timing or duration of the sensed disturbances, ¶ 0070) based upon the motion detected within the obtained data (¶ 0066-0070, "output from this amplifier is a voltage proportional to the magnitude of the deflection ... signal filtering removes phenomena detected by the sensors having a frequency which is uncharacteristic of fetal movements ... process the magnitude and/or timing or duration of the sensed disturbances”); and
receive the motion data (¶ 0069-0070, "processor #24 [or processor[s] of device #34] may process the magnitude and/or timing or duration of the sensed disturbances. The processor may assess the sensed disturbances," such that processor #24 or processor[s] of device #34 receive the magnitude and/or timing or duration of the sensed disturbances from processor #24 or processor[s] of device #34; ¶ 0079, "processor #24 [or processor[s] of device #34] receives both the output of the maternal movement sensor #30 as well as the output[s] of the fetal movement sensor arrangement"), 
analyze the motion data to determine if the motion data corresponds to a one or more of fetal motion, maternal motion, or other motion (¶ 0069-0070, "processor may assess the sensed disturbances against predetermined threshold criteria. In the event that the magnitude and/or duration of a sensed deflection meets or exceeds a threshold criterion, an instance of fetal movement may be logged"; ¶ 0079, "processor #24 [or processor[s] of device #34] can then compare the two inputs to determine whether or not an instance of fetal movement has occurred ... output of the maternal movement sensor may be used to discount false positive readings of fetal movement recorded by the fetal movement sensor caused [d]ue to maternal movement"), and 
generate analyzed motion data (instance/record of fetal movement, ¶ 0070, "instance of fetal movement may be logged. The record of fetal movement may comprise any, or any combination of, a time, duration, magnitude and/or direction of the disturbance") corresponding to the one or more of fetal motion, maternal motion, or other motion (instance/record of fetal movement corresponds to fetal motion, ¶ 0070; furthermore, ¶ 0079, "output of the maternal movement sensor may be used to discount false positive readings of fetal movement recorded by the fetal movement sensor caused [d]ue to maternal movement"); 
a data depot (memory, Fig. 4, #27, and controller/processor #24 of sensor device #10; memory [¶ 0097, "device memory"] and processor[s] of device #34) configured to
receive the analyzed motion data (¶ 0070,"record including such parameter value[s] may be stored in the local memory #27," such that memory #27 receives the instance/record of fetal movement from controller/processor #24; ¶ 0069-0070, "record including such parameter value[s] may be stored in the local memory #27 for subsequent transmission," and ¶ 0093-0095, "receiving device #34 can thus log...the received data," such that memory of device #34 is configured to receive instance/record of fetal movement from controller/processor #24 of sensor device #10, and ¶ 0034, "input device may be arranged to store...records for later access to the processor," such that memory of device #34 is configured to receive instance/record of fetal movement from processor[s] of device #34), 
store the analyzed motion data as a stored data (¶ 0070, "record including such parameter value[s] may be stored in the local memory #27"; ¶ 0095, "receiving device #34 can thus log...the received data," and ¶ 0034, "input device may be arranged to store
transmit the stored data (¶ 0070, "record including such parameter value[s] may be stored in the local memory #27 for subsequent transmission"; ¶ 0034, "input device may be arranged to store...records for later access to the processor," such that memory of device #34 is configured to transmit records to processor[s] of device #34).  
While Hayes teaches that the abdomen can often be seen to change shape when the fetus moves (¶ 0058, "When the fetus moves the abdomen can often be seen to change shape"), Hayes does not explicitly teach a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data.  
In an analogous fetal monitoring field of endeavor, Tupin teaches a camera (sensor, ¶ 0092 ¶ 0020, “one or more sensors [UWB sensors],” i.e. sensor, ¶ 0085, Fig. 1, #20, ¶ 0153, Fig. 7, #700; ¶ 0007, “With its ultra low power pulses, and fine resolution imaging capabilities, the technology can be used for many biomedical applications, such as the fetal monitoring system we are presenting,” such that the one or more UWB sensors is a device for recording visual images and therefore a visual camera; see also ¶ 0035, “output may include a video monitor, strip/chart printer and/or recorder, printer, audio output, or the like,” and ¶ 0092, “reflected and timing signals may be sent to an output, such as an audio or video output”) (it is noted that an RF sensor that obtains image data [Tupin, ¶ 0007 ¶ 0035 ¶ 0092] is interpreted as an RF visual camera) operating in the visible light, infrared, or radio frequency spectrum (one or more UWB sensors operate in the radio frequency spectrum: ¶ 0005-0006, “basic concept behind UWB is to generate, transmit, and receive…radio frequency [RF] energy”; ¶ 0089-0090, “electromagnetic energy, in the form of radio waves, transmitted by the sensor … transmit portion of the device or system typically produces a radio frequency signal that is sent through the sensor and transmitted toward the fetus”) (ultra wide band signals are in the radio frequency spectrum) configured to obtain visual data (¶ 0007, “With its ultra low power pulses, and fine resolution imaging capabilities, the technology can be used for many biomedical applications, such as the fetal monitoring system we are presenting,” such that UWB sensors 
further configured to transmit the visual data (reflections, ¶ 0092, of UWB signals) to a one or more processors (¶ 0092, “the collected reflections and a timing synchronization [sync] signal are sent from the sensor to a processor”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device of the system as taught by Hayes to be a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data and to modify the obtained data of the system as taught by Hayes to be visual data (or in other words, to also modify the one or more processors of the system as taught by Hayes to be configured to receive the visual data, detect motion within the visual data, and generate motion data based upon the motion detected within the visual data), since a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data when directed at a surface of a pregnant woman’s womb was known in the art as taught by Tupin; since Tupin teaches that their system is suitable for use to monitor fetal movement (Tupin, ¶ 0047-0048 ¶ 0115 ¶ 0118-0119 ¶ 0140).  One of ordinary skill in the art could 
Further regarding claim(s) 1, Hayes does not explicitly teach motion on the surface of the womb.
In an analogous fetal monitoring field of endeavor, Tupin teaches to detect motion on the surface of the womb within the visual data (¶ 0054, “discrimination [of] the…uterus … as well as collection and analysis of data related to their individual motion can be accomplished through application of digital signal processing techniques to the received signal reflections”; ¶ 0098, “identifying uterine contractions”; ¶ 0154, “uterine motion”; ¶ 0155, “each anatomical structure illuminated by the sensor can generally exhibit a distinct pattern of motion over a unique range of frequencies … Uterine contractions result in the aperiodic or irregular, simultaneous contraction of the entire uterine muscle structure…The displacement or movement of the uterine tissue during a uterine contraction”) and to analyze the motion data to determine if the detected motion on the surface of the womb corresponds to a one or more of fetal motion, maternal motion, or other motion (¶ 0054, “discrimination between the fetus, uterus, and maternal aorta as well as collection and analysis of data related to their individual motion can be accomplished”; ¶ 0134, “Basic processing may include noise reduction and isolation of anatomical motion. Once isolated, objects in motion may be further analyzed using a variety of techniques to determine whether the motion corresponds to fetal heart activity, fetal motion, or uterine contractions,” such that a uterus in motion, including its posterior/anterior surfaces #702 #706, may be further analyzed to correlated with results obtained using static techniques based on relative range from the radar to the various anatomical layers, such as fat, uterus, and amniotic sack; and the fetus”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detected motion of the system as made obvious by Hayes in view of Tupin to specifically be motion on the surface of the womb (or in other words, to modify the one or more processors of the system of Hayes to detect and analyze motion on the surface of the womb), since such motion on the surface of the womb was well known in the art as taught by Tupin; since Tupin teaches that their system is suitable for use to monitor fetal movement (Tupin, ¶ 0115 ¶ 0118-0119 ¶ 0140); and since Hayes teaches that visual data is obtained when directed at a surface of a pregnant woman’s womb.  The motivation would have been to examine a relevant anatomical structure, i.e. the uterus in which the fetus is positioned, in order to monitor and track one or more indicators of fetal and/or maternal health (Tupin, ¶ 0004) and/or to detect uterine motion in order to identify the boundaries of the uterus and assist in bracketing the location of the fetus and maternal aorta (Tupin, ¶ 0154), and there was reasonable expectation of success.
Further regarding claim(s) 1, Hayes teaches that the data depot is also configured to receive the data from the recording device and to store the data as a second stored data (¶ 0069, "controller receives the output of the filter #20 and processes the signal for...local storage on memory device ... the controller may simply format the received data for storage," such that memory #27 is configured to receive the measure of abdominal deflection from sensor device #10 including fetal sensor[s] #16a #16b and to store the measure of abdominal deflection; ¶ 0069‐0070, "controller [#24] receives the output of the filter #20 and processes the signal for transmission ... the controller may simply format the received data Raw” and “SP8 Raw” in Figs. 7a-b, Hayes does not explicitly teach that the data depot is also configured to accept and store a raw input of the visual data from the recording device.
In an analogous fetal monitoring field of endeavor, Tupin teaches that the data depot is also configured to accept and store a raw input (¶ 0020, “a memory for storing the raw or processed signals [or extracted data]”; ¶ 0085, “system may also include data storage, an input for receiving raw data from the transceiver”) of the visual data from the recording device (¶ 0020, “one or more sensors [UWB sensors],” i.e. sensor, ¶ 0085, Fig. 1, #20; ¶ 0007, “With its ultra low power pulses, and fine resolution imaging capabilities, the technology can be used for many biomedical applications, such as the fetal monitoring system we are presenting,” such that data from UWB sensors may be interpreted as data for visual purposes and therefore as visual data; see also ¶ 0035, “output may include a video monitor, strip/chart printer and/or recorder, printer, audio output, or the like,” and ¶ 0092, “reflected and timing signals may be sent to an output, such as an audio or video output”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data depot of the system as made obvious by Hayes in view of Tupin to also be configured to accept and store a raw input of the visual data from the recording device, since a data depot accepting and storing a raw input was well known in the art as taught by Tupin; since Tupin teaches that their system is suitable for use to monitor fetal movement (Tupin, ¶ 0115 ¶ 0118-0119 ¶ 0140); and since configuring a system to transmit raw data from a sensor to a memory to be stored before any processing or analysis according to known methods (e.g. conventional data transmission and storage) would have been well within the skill of one of ordinary skill in the art.  The motivation would 

Regarding claim(s) 2, Hayes in view of Tupin makes obvious all limitations of claim(s) 1, as discussed above.
Hayes further teaches that the recording device is further configured to stream the obtained data to the one or more processors (discussed above in claim 1 with respect to transmitting the obtained data to the one or more processors) and to a data depot (¶ 0069, "controller receives the output of the filter #20 and processes the signal for...local storage on memory device ... the controller may simply format the received data for storage," such that sensor device #10 including fetal sensor[s] #16a #16b is configured to stream the measure of abdominal deflection to memory #27 to be stored; ¶ 0069-0070, "controller [#24] receives the output of the filter #20 and processes the signal for transmission ... the controller may simply format the received data for...transmission," and ¶ 0093-0095, "receiving device #34 can thus log...the received data," and ¶ 0034, "input device may be arranged to store...records for later access to the processor," such that sensor device #10 including fetal sensor[s] #16a #16b is configured to stream the measure of abdominal deflection to memory of device #34 to be logged/stored) (see also discussion above in claim 1 regarding the data depot being configured to receive the data from the recording device and to store the data as a second stored data).
Hayes does not explicitly teach that the recording device is further configured to “simultaneously” stream the visual data to the one or more processors and to a data depot.
In an analogous fetal monitoring field of endeavor, Tupin teaches a recording device (sensor, ¶ 0092, i.e. sensor, ¶ 0085, Fig. 1, #20; ¶ 0007, “With its ultra low power pulses, and fine resolution imaging capabilities, the technology can be used for many biomedical applications, such as the fetal monitoring system we are presenting,” such that data from UWB sensors may be interpreted as data for visual purposes and therefore as visual data) configured to simultaneously (¶ 0092, “the collected reflections and a timing synchronization [sync] signal are sent from the sensor to a processor; in parallel, the reflected and timing signals may be sent to an output, such as an audio or video output … Logic may be used to output the signals [e.g., on a computer's sound card] while concurrently writing and saving the collected data for processing”) stream the visual data (reflections, ¶ 0092, of UWB signals) to the one or more processors (¶ 0092, “the collected reflections and a timing synchronization [sync] signal are sent from the sensor to a processor”) and to a data depot (¶ 0092, “saving the collected data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device configured to stream the obtained data to the one or more processors and to a data depot of the system as made obvious by Hayes in view of Tupin to be configured to simultaneously stream the visual data to the one or more processors and to a data depot, since such simultaneous streaming of visual data to one or more processors and to a data depot was well known in the art as taught by Tupin; since Tupin teaches that their system is suitable for use to monitor fetal movement (Tupin, ¶ 0047-0048 ¶ 0115 ¶ 0118-0119 ¶ 0140); and since configuring a system to transmit sensor data to both a processor and a memory at the same time according to known methods (e.g. conventional data transmission and storage; a system bus) would have been will within the skill of one of ordinary skill in the art.  The motivation would have been to presently (in real time) as well as subsequently (later) process the obtained data in order to determine a plurality of indicators of fetal/maternal health (Tupin, ¶ 0086) (e.g. using different processing or analysis algorithms, or later performing collective processing or analysis of a larger amount of raw input over time) and/or to allow a 
It is also noted that a processor, i.e. a CPU, itself has memory of its own that may be considered a data depot, such that merely streaming data to a processor would be considered simultaneously streaming data to one or more processors and to a data depot.  
It is noted that Hayes does not explicitly teach the camera.  However, Tupin, in an analogous fetal monitoring field of endeavor, teaches the camera (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device of the system as made obvious by Hayes in view of Tupin to be the camera because of reason(s) and motivation(s) discussed above in claim(s) 1.

Regarding claim(s) 4, Hayes in view of Tupin makes obvious all limitations of claim(s) 1, as discussed above.
Hayes further teaches:
a user interaction module (user interface and display, e.g. touch screen, Fig. 3, #36, of user/receiving device #34: ¶ 0093, "device #34 comprises a user interface in the form of a touch screen #36 and/or one or more keys #38"; ¶ 0109, "a visual display in the form of a plot of fetal movement can be generated," and claim 9, "user interface device has a display") configured
to receive the analyzed motion data (¶ 0109, "processor maintains a log of fetal movement or ‘kick count’ over time, for example such that a visual display in the form of a plot of fetal movement can be generated for reporting purposes," such that display of device #34 receives the log of fetal movement from processor[s] of device #34, which may receive the log of fetal movement from processor #24 of sensor device #10 i.e. via 
to receive maternal perception input data (¶ 0097, "Using the device #34, the mother may record or log perceived fetal movements as they are felt. With the software application running, the mother may depress a key #38 or touch the screen #36 to log a record of fetal movement at the time it is felt") synchronized with the obtained data (perceived fetal movement event[s] input by the mother are synchronized with the measure[s] of abdominal deflection, as shown in Fig. 6c: ¶ 0030-0031 and ¶ 0104, "sensed output of fetal movement...and also the concurrent input of perceived fetal movements from the mother"; ¶ 0099, "device #34..may undergo a time synchronization routine"), and 
to display (¶ 0109, "processor maintains a log of fetal movement or ‘kick count’ over time, for example such that a visual display in the form of a plot of fetal movement can be generated for reporting purposes ... processor may also log one or more of the associated parameters described above along with, or in addition to, the fetal movement record. Examples of such records are shown in FIGS. 6-8," Figs. 6-8) at least one of the analyzed motion data and/or the maternal perception input data (¶ 0111-0112 and ¶ 0117-0118, "A. First fetal sensor signal filtered and rectified ... B. Second fetal sensor signal filtered and rectified," Fig. 6a, #A-B, Fig. 7; ¶ 0113, "C. Perceived fetal movement event [input by mother] on device #34," Fig. 6a, #C).  
It is noted that Hayes does not explicitly teach the visual data.  However, Tupin, in an analogous fetal monitoring field of endeavor, teaches the visual data (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim(s) 6, Hayes in view of Tupin makes obvious all limitations of claim(s) 4, as discussed above.
Hayes further teaches that the one or more processors (processor[s] of device #34) is configured to
receive the stored data from the data depot (¶ 0070, "record...may be stored in the local memory #27 for subsequent transmission," and ¶ 0099, "log of fetal movement data received from the sensor device," such that processor[s] of user/receiving device #34 receive[s] the log of fetal movement data stored in local memory #27 of sensor device #10 and subsequently transmitted to device #34; ¶ 0034, "input device may be arranged to store inputs/records for later access to the processor," and ¶ 0097-0099, "record of fetal movement [perceived by mother] may then be stored in the device [#34] memory ... processor in the device #34 is arranged to receive the record of perceived fetal movement by the mother," such that processor[s] of device #34 accesses or receives record[s] of fetal movement from memory of device #34), 
compare the stored data with the maternal perception input data (¶ 0099, "processor in the device #34 is arranged to receive the record of perceived fetal movement by the mother and compare it to the concurrent log of fetal movement data received from the sensor device such that the processor can compare and or analyse those two inputs") to generate validated data (final [e.g. verified] fetal movement log, ¶ 0100, "device #34 processor may process both the received fetal movement records/data in order to determine a final [e.g. verified] fetal movement log").
Hayes does not explicitly teach that the one or more processors is configured to transmit the validated data to the data depot to be stored as additional stored data.
However, Hayes, in an analogous fetal movement monitoring field of endeavor, teaches that the one or more processors maintains a log of fetal movement and a log of one or more associated parameters over time (¶ 0109, "processor maintains a log of fetal movement or 'kick count' over time ... processor may also log one or more of the associated parameters described above along with, or in addition to, the fetal movement record”), that device #34 comprises the data depot (memory of device #34 discussed above in claim 1), and that the device #34 is configured to transmit data to the data depot to be stored (¶ 0034, "input device may be arranged to store...records for later access to the processor”), such that Hayes implicitly teaches or suggests that the one or more processors is configured to transmit the validated data to the data depot to be stored as additional stored data, i.e. that processor[s] of device #34 is/are configured to transmit the final fetal movement log to be stored in memory of device #34, e.g. for later access by the processor[s] such that the final fetal movement log may be visually displayed i.e. in Figs. 6-8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation component of the system as made obvious by Hayes in view of Tupin to be configured to transmit the validated data to the data depot to be stored as additional stored data, since the implicit teaching or the suggestion of such transmitting the validated data to the data depot to be stored as additional stored data in Hayes would have led one of ordinary skill in the art to modify Hayes in such a way according to known methods (e.g. conventional data transmission and storage).  The motivation would have been to be able to later access validated data such as to be visually displayed (Hayes, ¶ 0034 and ¶ 0109), and there was reasonable expectation of success.

Regarding claim(s) 7, Hayes in view of Tupin makes obvious all limitations of claim(s) 1, as discussed above.
Hayes does not explicitly teach the system configured for operation upon a single device, the single device comprising: an input/output interface; a processor/memory storage/network interface; and the camera.
However, Hayes, in an analogous fetal movement monitoring field of endeavor, teaches a single device (portable communications device or user/receiving device #34 discussed above in claim 1), the single device comprising:
an input/output interface (user interface and display, e.g. touch screen #36, of user/receiving device #34 discussed above in claim 4, wherein user interface allows for user input and display allows for output); 
a processor (processor[s] of device #34: ¶ 0093, "local receiving device is provided in the form of a portable communications device #34, which may comprise a...similar communication device having...one or more processors"; ¶ 0096, "device #34 comprises a processor under the control of one or more modules of machine readable code ... code may be stored on the device"; ¶ 0015, "user interface device may comprise the one or more processors") / memory storage (memory of device #34 discussed above in claim 1: ¶ 0097, "device memory") / network interface (¶ 0123, "device #34 is arranged to transmit the amassed fetal movement records [i.e. the count of fetal movements over time] via a suitable network #56");
a recording device (¶ 0017, "user interface device may be a portable device such as a portable electronics and/or communication device. The device may be a portable telephone," and ¶ 0093, "a local receiving device is provided in the form of a portable communications device #34, which may comprise a mobile phone, smartphone," wherein a portable telephone/mobile phone/smartphone comprise sensor[s] that record data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Hayes in view of Tupin to be configured for operation upon a single device, the single device comprising: an input/output interface; a processor/memory storage/network interface; and the camera, since a single device comprising an input/output interface, a processor/memory storage/network interface, and a recording device was well known in the art as taught by Hayes; and since it would have been well within the skill of one of ordinary skill in the art to configure the recording device of the claimed system for operation upon a camera of the user/receiving device #34 that is a smartphone, to configure the one or more processors of the claimed system for operation upon processor[s] of the user/receiving device #34 as discussed above in claim 1, and to configure the data depot of the claimed system for operation upon memory of the user/receiving device #34, such that the system is configured for operation entirely upon the single user/receiving device #34.  Furthermore, making the recording device integral with the device #34 would be merely a matter of obvious engineering choice.  See MPEP 2144.04, subsection V.B. and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The motivation would have been to utilize a smartphone structure already owned by patients for affordable, more reliable and/or convenient monitoring of fetal activity in a home 
It is noted that Hayes does not explicitly teach the camera.  However, Tupin, in an analogous fetal monitoring field of endeavor, teaches the camera (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device of the system as made obvious by Hayes in view of Tupin to be the camera because of reason(s) and motivation(s) discussed above in claim(s) 1.

Regarding claim(s) 8, Hayes in view of Tupin makes obvious all limitations of claim(s) 7, as discussed above.
Hayes further teaches that the single device is selected from the group consisting of a smartphone, a tablet computer, and a laptop computer (¶ 0017, "user interface device may be a portable device such as a portable electronics and/or communication device. The device may be a portable telephone, laptop, PDA, tablet computer or other computing device"; ¶ 0093, "a local receiving device is provided in the form of a portable communications device #34, which may comprise a mobile phone, smartphone, PDA, tablet, laptop or similar communication device having receiver/transmitter circuitry, a user interface and one or more processors").

Regarding claim(s) 14, Hayes in view of Tupin makes obvious all limitations of claim(s) 1, as discussed above.
Hayes further teaches that the stored data is indicative of fetal well-being (¶ 0002, "Fetal body movements in utero, as distinct from other vital signs, such as a fetal heartbeat, are known to provide an indication of fetal wellbeing"; ¶ 0109, "plot may provide a useful medical record for use/review by the clinician or midwife in determining the wellbeing of the fetus"; ¶ 0119, "A region or normal fetal 

Regarding claim(s) 15, Hayes in view of Tupin makes obvious all limitations of claim(s) 1, as discussed above.
Hayes further teaches that the stored data is indicative of a diagnosis of a fetal condition (¶ 0125, "diagnoses of reduced fetal movement"; ¶ 0119-0120, "where the plot #50 crosses the lower boundary #48, the processor determines that abnormal or reduced fetal movements have occurred indicative of an undesirable fetal condition. Such a determination may additionally or alternatively be made based on the gradient of the plot #50 or else a relative change in the fetal movement count [for example by way of a reduction in fetal movement of 10% or more]," Fig. 8).

Regarding claim(s) 16, Hayes teaches [similar to the discussion above in claims 1, 6, and 4] a system (discussed above in claim 1), comprising:
a recording device configured to obtain data when directed at a surface of a pregnant woman’s womb and further configured to transmit the obtained data to a one or more processors (discussed above in claim 1); 
the one or more processors (discussed above in claim 1) configured to:
receive the obtained data, detect motion within the obtained data, and generate motion data based upon the motion detected within the obtained data (discussed above in claim 1); 
receive the motion data, analyze the motion data to determine if the motion data corresponds to a one or more of fetal motion, maternal motion, or other motion, and generate analyzed motion data corresponding to the one or more of fetal motion, maternal motion, or other motion (discussed above in claim 1); and
receive the stored data from the data depot and compare the stored data with maternal perception input data (discussed above in claim 6) obtained by (¶ 0097, "Using the device #34, the mother may record or log perceived fetal movements as they are felt. With the software application running, the mother may depress a key #38 or touch the screen #36 to log a record of fetal movement at the time it is felt") a user interaction module (discussed above in claim 4) to generate validated data (discussed above in claim 6);
a data depot configured to receive the analyzed motion data, store the analyzed motion data as stored data, and transmit the stored data (discussed above in claim 1).
Hayes does not explicitly teach a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data.  
In an analogous fetal monitoring field of endeavor, Tupin teaches a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data when directed at a surface of a pregnant woman’s womb and further configured to transmit the visual data to a one or more processors (discussed above in claim 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device of the system as taught by Hayes to be a camera operating in the visible light, infrared, or radio frequency spectrum configured to obtain visual data 
Further regarding claim(s) 1, Hayes does not explicitly teach motion on the surface of the womb.
In an analogous fetal monitoring field of endeavor, Tupin teaches to detect motion on the surface of the womb within the visual data and to analyze the motion data to determine if the detected motion on the surface of the womb corresponds to a one or more of fetal motion, maternal motion, or other motion (discussed above in claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detected motion of the system as made obvious by Hayes in view of Tupin to specifically be motion on the surface of the womb because of reason(s) and motivation(s) discussed above in claim(s) 1.
Further regarding claim(s) 16, Hayes teaches that the data depot is also configured to receive the data from the recording device and to store the data as a second stored data (discussed above in claim 1).  While Hayes shows traces of sensor output “Piezo Raw” and “SP8 Raw” in Figs. 7a-b, Hayes does not explicitly teach that the data depot is also configured to accept and store a raw input of the visual data from the recording device.
In an analogous fetal monitoring field of endeavor, Tupin teaches that the data depot is also configured to accept and store a raw input of the visual data from the recording device (discussed above in claim 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data depot of the system as made obvious by Hayes in view of Tupin to also be configured to accept and store a raw input of the visual data from the recording device
Further regarding claim(s) 16, Hayes also does not explicitly teach the one or more processors configured to transmit the validated data to the data depot to be stored as additional stored data.
However, Hayes, in an analogous fetal movement monitoring field of endeavor, teaches that the one or more processors maintains a log of fetal movement and a log of one or more associated parameters over time, that device #34 comprises the data depot, and that the device #34 is configured to transmit data to the data depot to be stored (discussed above in claim 6), such that Hayes implicitly teaches or suggests that the one or more processors is configured to transmit the validated data to the data depot to be stored as additional stored data, i.e. that processor[s] of device #34 is/are configured to transmit the final fetal movement log to be stored in memory of device #34, e.g. for later access by the processor[s] such that the final fetal movement log may be visually displayed i.e. in Figs. 6-8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors of the system as made obvious by Hayes in view of Tupin to be configured to transmit the validated data to the data depot to be stored as additional stored data because of reason(s) and motivation(s) discussed above in claim(s) 6.

Regarding claim(s) 17, Hayes in view of Tupin makes obvious all limitations of claim(s) 16, as discussed above.
Hayes does not explicitly teach the system configured for operation upon a single device, the single device comprising: an input/output interface; a processor/memory storage/network interface; and the camera.
However, Hayes, in an analogous fetal movement monitoring field of endeavor, teaches a single device, the single device comprising: an input/output interface; a processor/memory storage/network interface; and a recording device (discussed above in claim 7).  One of ordinary skill in the art would have recognized that a portable smartphone may comprise (and often comprises) a camera that is configured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Hayes in view of Tupin to be configured for operation upon a single device, the single device comprising: an input/output interface; a processor/memory storage/network interface; and the camera because of reason(s) and motivation(s) discussed above in claim(s) 7.
Hayes further teaches that the single device is selected from the group consisting of a smartphone, a tablet computer, and a laptop computer (discussed above in claim 8).
It is noted that Hayes does not explicitly teach the camera.  However, Tupin, in an analogous fetal monitoring field of endeavor, teaches the camera (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording device of the system as made obvious by Hayes in view of Tupin to be the camera because of reason(s) and motivation(s) discussed above in claim(s) 1.

Regarding claim(s) 20, the examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim(s) 14.  Claim(s) 20 is/are therefore made obvious by the teachings discussed above mutatis mutandis, as follows.
Hayes in view of Tupin makes obvious a method (method, ¶ 0043 and claims 23-24) of determining fetal well-being (discussed above in claim 14), comprising the steps of:
operating a camera in the visible light, infrared, or radio frequency spectrum to obtain visual data when directed at a surface of a pregnant woman’s womb and further configured to transmit the visual data (discussed above in claim 1 and made obvious in view of Tupin as discussed above in claim 1);
operating the one or more processors to receive the visual data, detect motion on the surface of the womb within the visual data, and generate motion data based upon the motion detected within the visual data (discussed above in claim 1 and made obvious in view of Tupin as discussed above in claim 1); 
operating the one or more processors to receive the motion data, analyze the motion data to determine if the motion on the surface of the womb corresponds to a one or more of fetal motion, maternal motion, or other motion, and generate analyzed motion data corresponding to the one or more of fetal motion, maternal motion, or other motion (discussed above in claim 1 and made obvious in view of Tupin as discussed above in claim 1); 
operating the data depot to receive the analyzed motion data, store the analyzed motion data as stored data, and transmit the stored data (discussed above in claim 1), and wherein 
the stored data is indicative of fetal well-being (discussed above in claim 14); and
operating the data depot to accept and store a raw input of the visual data from the recording device (made obvious in view of Tupin as discussed above in claim 1).

Response to Arguments
Applicant's arguments filed 17 May 2021 with respect to Rejections under 35 USC § 112 have been fully considered and are persuasive.
The rejection(s) of claim(s) 1-8, 14-17, and 20 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 2 that claim amendments were filed 17 May 2021.
Applicant's arguments filed 17 May 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 10-14 regarding claim(s) 1, 16, and 20 that the cited reference(s) fail to disclose, teach or suggest all the limitations, including “one or more processors are configured to detect motion on the surface of the womb within the visual data and determine if the detected motion on the surface of the womb corresponds to a one or more of fetal motion, maternal motion, or other motion.”  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Hayes and Tupin being used in the current rejection in view of the new ground of rejection necessitated by amendments.
In response to Applicant’s arguments specifically with respect to Tupin and Kiraly, Examiner notes that the features upon which applicant relies (i.e., distinguishing uterine motion as fetal motion, maternal motion or other motion) are not recited in the rejected claim(s).  Distinguishing X as A, B, or C is different from determining if X corresponds to one or more of A, B, or C.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that even if “distinguishing” is claimed, it is not evident that there is proper written description of an algorithm for the distinguishing analysis, especially with respect to motion on the surface of the womb.  In PGPUB ¶ 0043, detected motion on the surface of the womb appears to be passed through analytics engine 108 which then outputs a result.  However, Examiner has not found any further description regarding steps /procedure taken by the analytics engine or regarding how the inventor intended the function of “distinguish[ing] movement on the surface of the womb as fetal movement, maternal movement, or unknown” to be performed, especially when visual data may be derived from a camera operating in the visible light spectrum, i.e. a video camera.  Examiner also has not 
Examiner strongly suggests Applicant point to written description support of an algorithm if Applicant decides to amend the claims to positively recite “to distinguish” language.
Applicant’s additional arguments on page(s) 7 regarding rejected claim(s) 2-8, 14-15, and 17 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 1 or 16.  These arguments are also not persuasive, because independent claim(s) 1 and 16 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.
Applicant's preliminary request for rejoinder and allowance of withdrawn claims on page(s) 8 is acknowledged.  
The examiner respectfully notes that generic claim(s) 1 and 16 are not yet in condition for allowance.  Upon a finding of allowability of generic claim(s) 1 and 16, applicant will be entitled to consideration of withdrawn claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Claims directed to nonelected species that are eligible for rejoinder will be rejoined, and the examiner is willing to contact applicant by phone if any minor issues with the withdrawn claims are found and need to be resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793